Title: To James Madison from Armand Duplantier, 21 July 1810
From: Duplantier, Armand
To: Madison, James


Sir
New Orleans 21st July 1810.
I have received duplicate copies of a letter from General La Fayette, which you had the goodness to send me; Mr. Smith informed me that you had done me the honor to write to me at the same time: if so, the letter must have miscarried, for I did not receive it.
Since I forwarded to your Excellency the last five Surveys, I have located two thousand acres more, the certificates whereof would have been ready by this time, if the survayor had not omitted to send with the plats the attestation required by law. As soon as that omission shall be corrected, I will have them dispatched for Washington.
I have to this day kept 500 acres to be located, if possible, in the neighbourhood of this place, though I despair ever to find room for them. Mr. Smith, in my absence, wrote to you on this subject; & I find, from his communication to me of his information to you thereupon; that his Statement was perfectly conformable to what I take to be the true Situation of things. The only chance I may have to take possession of any portion of grant in that neighbourhood, would be that Congress should authorize Genl. La Fayette to locate any quantity of land in this vicinity, Say not less than fifty acres in a tract. Such loc⟨ation would?⟩ in⟨deed⟩ however small, be infinitely more valuable than any other.
The lands which I have hitherto located, are undoubtedly the best that could be found in the whole territory: so much so that, even now, if they were exposed for sale, none would not fetch less than five Dollars pr. acre & many would yield more. Some of the persons, who had begun Settlements on lands located for Genl. La Fayette, would be disposed to contract the obligation of clearing some more, on condition to remain there three or four years longer. I did not venture to enter into any such agreement before consulting your pleasure, & being previously authorised to that purpose. I have only given my consent to their continuing there untill further orders; because I think it to be for the advantage of Genl. La Fayette, as these Settlements always attract notice, & recommend the land. Your instructions on this subject will be thankfully received.
The General, in his last letters, shows much impatience to know the true situation of his landed property in this country, & to be furnished with the necessary plans, for the satisfaction of those who have made advances to him. He desires me to forward to him those titles; but every thing […] with you, so that I have to request you to have the goodness of sending him copies of the necessary Documents. He seems still to depend on a location of great value in the vicinity of Canal Carondelet: some persons coming from this country appear to have kept up his wishes in this particular, notwithstanding I wrote to him that I entertained no such hope, & that such land as could be had there was but of small value, very low, & subject to be overflowed. I write to him again on that subject, and pray you to be so good as to cause my letter to be forwarded to him.
If the General is compelled to sell some part of his land, I am confident that by granting a credit of one, two, three and four years, some thousand acres may be sold advantageously, perhaps at the rate of ten Dollars pr. acre, on account of the settlements, and that the persons who actually reside on them, for fear of being ousted, would ask the preference. I am very respectfully Sir Your most obedt. humble servant
Du⟨plantier⟩
P. S. I have just now been favoured with your letter of the 26th. may last. Your Excellency will find in this an answer to its contents.
